                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF WISCONSIN


 DONALD J. TRUMP FOR PRESIDENT,
 INC.,

        Plaintiff,
        v.                                            Civil No.: 20-cv-385-wmc
 NORTHLAND TELEVISION, LLC,
 d/b/a WJFW-NBC,

        Defendant,

 PRIORITIES USA ACTION,

        Proposed Intervenor-Defendant.



              PROPOSED INTERVENOR-DEFENDANT PRIORITIES
                     USA ACTION’S MOTION TO DISMISS
______________________________________________________________________________

       For the reasons described in the attached memorandum, proposed intervenor-defendant

Priorities USA Action (“Priorities”), pursuant to Fed. R. Civ. P. 12(b)(1), (b)(6), hereby moves to

dismiss the Complaint in the above-captioned matter, with prejudice.
Dated: May 12, 2020         Respectfully submitted,

                            s/ Marc E. Elias

                            PERKINS COIE LLP

                            David L. Anstaett
                            DAnstaett@perkinscoie.com
                            Brandon M Lewis
                            BLewis@perkinscoie.com
                            Sopen B. Shah
                            SShah@perkinscoie.com
                            33 East Main Street, Suite 201
                            Madison, WI 53703
                            Phone: 608.663.7460
                            Facsimile: 608.663.7499

                            Marc E. Elias
                            MElias@perkinscoie.com
                            Ezra W. Reese (pro hac vice pending)
                            Ereese@perkinscoie.com
                            700 Thirteenth Street, N.W., Suite 800
                            Washington, DC 20005-3960
                            Phone: 202.654.6200
                            Facsimile: 202.654.6211

                            Gillian Kuhlmann (pro hac vice pending)
                            GKuhlmann@perkinscoie.com
                            1888 Century Park East, Suite 1700
                            Los Angeles, CA 90067-1721
                            Phone: 310.788.9900
                            Facsimile: 310.788.3399

                            Attorneys for Proposed Intervenor-Defendant
                            Priorities USA Action




                      -2-
                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2020, I caused a true and correct copy of the foregoing

document to be served upon all counsel of record registered with the Court’s ECF system, by

electronic service via the Court’s transmission facilities.


       Dated: May 12, 2020                         By: s/ Marc E. Elias

                                                   PERKINS COIE LLP

                                                   David L. Anstaett
                                                   DAnstaett@perkinscoie.com
                                                   Brandon M Lewis
                                                   BLewis@perkinscoie.com
                                                   Sopen B. Shah
                                                   SShah@perkinscoie.com
                                                   33 East Main Street, Suite 201
                                                   Madison, WI 53703
                                                   Phone: 608.663.7460
                                                   Facsimile: 608.663.7499

                                                   Marc E. Elias
                                                   MElias@perkinscoie.com
                                                   Ezra W. Reese (pro hac vice pending)
                                                   Ereese@perkinscoie.com
                                                   700 Thirteenth Street, N.W., Suite 800
                                                   Washington, DC 20005-3960
                                                   Phone: 202.654.6200
                                                   Facsimile: 202.654.6211

                                                   Gillian Kuhlmann (pro hac vice pending)
                                                   GKuhlmann@perkinscoie.com
                                                   1888 Century Park East, Suite 1700
                                                   Los Angeles, CA 90067-1721
                                                   Phone: 310.788.9900
                                                   Facsimile: 310.788.3399

                                                   Attorneys for Proposed Intervenor-Defendant
                                                   Priorities USA Action
